The opinion of the court was delivered by
Lewis, J.
The deed of June 7,1847, did not pass the right to compensation for the moiety of the party-wall, or for any other structure erected upon the adjoining lot. This was the construction of that deed, at the time it was executed, as settled by a long and uniform course of decision.
The people of this Commonwealth have a right to make their own contracts, and there is nothing in the Act of 10th April, 1849, which indicates any design on the part of their representatives, to usurp the power to include in the grant of 1847, a matter which the parties themselves had purposely omitted. It has already been decided that the Act of 1849 is not retrospective, and does not operate on deeds made before its enactment: 2 Harris 437.
*365If the right to compensation for the moiety of the party-wall did not pass to the plaintiff below by the deed of 1847, it can scarcely be necessary to say that it is not material to his case at what time it was “ cut into” by the adjoining proprietor.
Judgment reversed and venire de novo awarded.